NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
ANTHONY P. SCHMIDT, JR.,
Plaintiff-Appellant, ~
V.
VERSACOMP, INC. (DOING BUSINESS AS TNT
LIFT SYSTEMS),
AND RICHARD ULRICH,
Defendants-Cross Appellom,ts. . _
2011-1295, -1341
Appeals from the United States District Court for the
Souther11 DiStrict of F1orida in case n0. 08-CV-60084,
Judge Ada1berto Jordan.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
Versacomp, Inc. and Richard UIrich (Versacomp)
move to dismiss Anthony P. Schmidt, Jr.’s appeal for
failure to file a brief Schmidt responds, and moves to
transfer his appeal to the United States Court of Appea1s
for the E1eventh Circuit. Versacomp, Inc. rep1ieS.

SCIIMIDT V. VERSACOMP 2
In 2001, Schmidt brought a patent infringement suit
against Versacomp in the United States District Court for
the Southern District of Florida. The case was resolved
by a settlement agreement approved by the district court,
which retained jurisdiction to enforce its terms In 2008,
Schmidt brought this suit in the same court, asserting,
inter aIia, trademark infringement, and breach of the
settlement agreement. After the district court entered
final judgment in favor of Versacomp, Schmidt filed a
notice of appeal with this court, and Versacomp filed a
cross-appeal. 4
Schmidt’s assertion that this court lacks jurisdiction
and that the appeal should have been brought in the
United States Court of Appeals for the Eleventh Circuit is
without merit. Here, the original claim that serves as the
basis for Schmidt’s current claim asserting breach of a
settlement agreement arose under the patent l'aws, 28
U.S.C § 1338, and the district court retained jurisdiction
for purposes of enforcing the settlement ageement.
Thus, the orders appealed from here arise under the
patent laws and this court has jurisdiction over the ap-
peals. See Novamedix, Ltd. v. NDM Acquisition Corp.,
166 F.3d 1177, 1180-81 (Fed. Cir. 1999).
In response to Versacomp’s motion to dismiss,
Schmidt states that he needs more time to file his brief.
The court will therefore give Schmidt an extension of time
to file his brief. Failure to file a brief within that time or
to ask for an additional extension of time may result in
the dismissal of his appeal for failure to prosecute. See
Ju,lien v. Zeringu,e, 864 F.2d 1572, 1574 (Fed. Cir. 1989).
Accordingly,
IT lS ORDERED THATZ
(1) Schmidt’s motion to transfer is denied.

3
SCHMIDT V. V`ERSACOMP
(2) Versacomp’s motion to dismiss is denied.
(3) Schmidt’s brief is due within 40 days of the date of
filing of this order.
FOR THE COURT
SEP 0 1 zim /s/ J an Horbaly
Date J an H0rbaly
cc: Anthony P. Schmidt, Jr.
John F. Bradley, Esq.
s2O
Clerk
53
fn
ib
23
§§
§'nf'
r~%W
Q"o
§§
scP0120
LS FOR
U|T
ll
1AN HDRBALY
CLERK